FILED
                            NOT FOR PUBLICATION                            FEB 23 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHARIF RANGREJ,                                  No. 13-35234

              Plaintiff - Appellant,             D.C. No. 1:11-cv-00483-MHW

  v.
                                                 MEMORANDUM*
COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                             for the District of Idaho
                  Mikel H. Williams, Magistrate Judge, Presiding

                           Submitted January 15, 2015**

Before: THOMAS, Chief Judge, and D.W. NELSON and LEAVY, Circuit Judges.

       Sharif Rangrej appeals pro se the district court’s judgment affirming the

Commissioner of Social Security’s denial of Rangrej’s application for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                13-35234
supplemental security income under Title XVI of the Social Security Act. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rangrej contends that the administrative law judge (“ALJ”) erred in finding

that Rangrej’s chronic back pain was not disabling. We reject this contention

because, although the record supports the determination that Rangrej’s chronic

back pain caused him mild to moderate limitations, the record supports the

determination that Rangrej’s impairment did not disable him for purposes of

entitlement to Social Security disability benefits. The ALJ reasonably concluded

that Rangrej was not entirely credible; the ALJ reasonably credited the opinions of

the consulting physicians that Rangrej’s chronic back pain was not disabling; and

the ALJ reasonably relied on vocational expert testimony that Rangrej could

perform jobs in the national economy. See Batson v. Comm’r of Soc. Sec. Admin.,

359 F.3d 1190, 1193 (9th Cir. 2004) (the Commissioner’s findings are upheld if

supported by inferences reasonably drawn from the record).

      Rangrej contends that the district court erred in denying his motion to

augment the record with three additional items of medical evidence. Contrary to

Rangrej’s contention, there is no convincing record evidence that Rangrej

submitted this additional evidence to the Appeals Council. Because the additional

evidence was not submitted to the agency, the evidence must meet the good cause


                                        -2-                                     13-35234
and materiality requirements of 42 U.S.C. § 405(g). See Mayes v. Massanari, 276
F.3d 453, 462-63 (9th Cir. 2001). Rangrej’s unsupported contention that his

attorney presented the additional evidence to the agency does not establish good

cause. Moreover, the additional evidence is cumulative of the medical evidence

already considered by the agency. Accordingly, the district court properly denied

Rangrej’s motion to augment the record with the additional evidence.

      AFFIRMED.




                                        -3-                                   13-35234